Citation Nr: 1506882	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-38 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 10 percent prior to September 9, 2011 and in excess of 40 percent thereafter for degenerative disc disease (DDD) of the lumbar spine. 

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

4.  Entitlement to an initial disability rating in excess of 10 percent for DJD of the left knee.

5.  Entitlement to an initial disability rating in excess of 10 percent for DJD of the right ankle.

6.  Entitlement to an initial disability rating in excess of 10 percent for DJD of the left ankle.

7.  Entitlement to separate disability rating for neurological symptoms in the lower extremities secondary to the Veteran's service-connected DDD of the lumbar spine.  

8.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to evaluations in excess of 0 percent for the right hand fracture residuals, to include arthritis and a scar.

10.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty April 1964 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing in April 2011.  A transcript of that hearing has been associated with the claims file.

The issues were remanded for further development by the Board in June 2011 to afford the Veteran multiple VA examinations.  The Veteran was afforded VA examinations in August 2011.  The examiners provided the requested opinions and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a cervical spine disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of increased ratings for PTSD and right hand fracture residuals and for service connection for headaches were denied by the RO in October 2012; the Veteran subsequently disagreed with these denials in January 2013.  As will be explained further below, these issues must be remanded to the RO.

Neurological abnormalities related to a spine disability are considered part of a claim for a higher evaluation.  The Veteran has reported neurological symptoms in the lower extremities.  Therefore, the issue of entitlement to a separate disability rating for neurological symptoms in the lower extremities secondary to the Veteran's service-connected DDD of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss is causally and etiologically related to service.  

2.  Prior to September 9, 2011, the Veteran's DDD of the lumbar spine manifested with forward flexion of the thoracolumbar spine greater than 60 degrees, with combined range of motion of the thoracolumbar spine greater than 120 degrees, without an abnormal gait or abnormal spinal contour, and without incapacitating episodes.  

3.  From September 9, 2011, the Veteran's DDD of the lumbar spine manifested without ankylosis of the spine and without incapacitating episodes.   

4.  The Veteran's left knee disability manifests with pain and limitation of motion, but without flexion limited to 30 degrees, ankylosis of the knee, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or limitation of extension of the leg to 10 degrees

5.  The Veteran's right knee disability manifests with pain and limitation of motion, but without flexion limited to 30 degrees, ankylosis of the knee, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or limitation of extension of the leg to 10 degrees

6.  The Veteran's left ankle disability manifests with pain upon active motion without any marked limitation of motion.  

7.  The Veteran's right ankle disability manifests with pain upon active motion without any marked limitation of motion.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for a disability rating in excess of 10 percent prior to September 9, 2011, and in excess of 40 percent thereafter for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5242 (2014). 

3.  The criteria for a disability rating in excess of 10 percent for DJD of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5260 (2014).

4.  The criteria for a disability rating in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5260 (2014).

5.  The criteria for a disability rating in excess of 10 percent for DJD of the left ankle have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5271 (2014).

6.  The criteria for a disability rating in excess of 10 percent for DJD of the right ankle have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this decision, the Board grants service connection for bilateral hearing loss, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding that issue.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The appeals for a higher initial rating for DDD of the lumbar spine and DJD of the knees and ankles arise from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding those issues.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations and causation of his disabilities.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection - Hearing Loss

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, organic diseases of the nervous system, which includes  are among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker, 708 F.3d at 1340 (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, these standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards should be converted to ISO-ANSI standards.  This conversion has been done in the entrance examination noted below (the ISO-ANSI standard is noted parenthetically).  

The Board concedes noise exposure during service.  The Veteran is currently service-connected for tinnitus.  

On the April 1964 entrance report of medical examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
-10 (0)
-10 (-5)
LEFT
20 (35)
10 (20)
0 (10)
-5 (5)
5 (10)

Service treatment records include a note of earache in the left ear in June 1969.

A January 1970 periodic examination report shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
75
----
90
LEFT
10
10
10
----
20

The Veteran noted a positive history of hearing loss on the corresponding January 1970 report of medical history.  He was diagnosed with neurosensory deafness in the right ear.

A September 1970 separation examination report that shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
70
----
80
LEFT
15
10
5
----
15

The Board acknowledges that the Veteran had hearing loss for VA purposes in his right ear at separation from service. 

The Veteran was afforded a VA examination in September 2008.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
85
90
105
LEFT
80
80
85
95
100

Speech recognition scores were 12 percent and 16 percent in the right and left ears, respectively.  The examiner expressed concerns with the speech recognition scores.  He noted that the Veteran repeatedly stated that he cannot understand anything and then would repeat every third word or so.  He was re-instructed multiple times to guess at words but would not comply.  The examiner diagnosed sensorineural severe hearing loss.  Service medical records show normal hearing bilaterally at enlistment and severe hearing loss in the right ear at separation, however, due to inconsistent test results, the examiner was unable to provide a medical opinion.  He recommended repeat evaluation.

The Veteran was afforded another VA examination in August 2011.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
75
80
85
LEFT
95
90
90
95
95

Speech discrimination scores were 28 percent in the right ear and 18 percent in the left ear.  The examiner found that test results were not valid for rating purposes because the speech recognition tests and puretone values did not match.  He found this to be especially true for the right ear.  The examiner indicated that speech discrimination scores were not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discriminations scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  The examiner found that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  She acknowledged that the Veteran's separation audiogram performed on January 14, 1970 revealed a moderately severe to severe hearing loss in the right ear and normal auditory thresholds in the left ear.  While the Veteran has hearing loss that can be traced to his military service, today's auditory thresholds and speech scores may be elevated.  The Veteran responded appropriately to questions at 55 dBHL via the talk over.  When similar tasks were presented to him at volumes of 90 to 100 dBHL during the speech recognition tests and word recognition tests, his responses varied greatly and were inconsistent.  

In September 2012, the Veteran attended a private audiological examination.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
70
70
70
LEFT
70
70
75
85
85

The examiner found that with these thresholds, the Veteran is missing all of the speech sounds.  It should be further noted that he did not understand speech if spoken to from behind and that he is a very good lip reader.  The Veteran needs things to be extremely loud or he has trouble processing the message.  During testing when you get near his thresholds for speech he feels the signal is distorted and has trouble understanding.  The examiner explained that that is why there is only a fair agreement between his pure tone averages and speech thresholds.  Considering the Veteran's military service, the examiner found it is more likely than not that the Veteran's hearing loss is a result of his military service.  

The Board could remand the case again for an addendum opinion regarding the variance in test results.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  However, the Board finds that the private examiner's findings are sufficiently consistent with other evidence of record to resolve reasonable doubt in the Veteran's favor in this case.  In this regard, the Board notes that the private examiner addressed the inconsistent results shown during the VA examination.  Moreover, the private examiner's opinion that it is more likely than not that the Veteran's hearing loss is a result of his military services, when combined with the acknowledgment of the September 2012 VA examiner noting that the Veteran has hearing loss that can be traced to service, places the weight of the evidence in the Veteran's favor.  

Therefore, after considering and weighing the evidence discussed above, the Board concludes that reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Because the claim for service connection may be granted on a direct basis, the Board need consider whether the claim may be granted on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Higher Initial Disability Rating - DDD of the Lumbar Spine 

The Veteran's DDD of the lumbar spine is rated under Diagnostic Code 5242 degenerative arthritis of the spine.  Under that regulation, degenerative arthritis is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the general rating formula, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235; or, there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

Intervertebral Disc Syndrome is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.  Incapacitating episodes having a total duration of 6 weeks in the past 12 months warrants a 60 percent rating, 4 to 6 weeks warrants a 40 percent rating, and 2 to 4 weeks warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Prior to September 9, 2011

Prior to September 9, 2011, the Veteran is rated at 10 percent disabling.  The Veteran's treatment records do not show significant treatment for the lumbar spine.  

The Veteran was afforded a VA examination in September 2008.  The examiner noted no urinary incontinence, urgency, catheterization, or frequency.  He also noted no nocturia, fecal incontinence, obstipation (intractable constipation), erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction, or dizziness.  The examiner did note fatigue, decreased motion, weakness, stiffness, spasms, and pain.  The Veteran indicated that the pain was located in the low back and would worsen with activity.  He described it as a moderate dull ache that occurred up to weekly and would last hours.  He denied any radiation of the pain.  He also denied flare-ups.  Objective examination revealed no spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was pain on motion.  The Veteran exhibited normal spinal curvature and a normal detailed motor exam without muscle atrophy.  The sensory and reflex examinations were also normal.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, lateral flexion and rotation to 30 degrees bilaterally.  The examiner noted pain on active motion, but found no additional pain or loss of motion with repetitive use.  In fact, the examiner indicated that range of motion was normal.  

The examiner noted that the low back pain caused increased absenteeism from work.  There were mild effects on his ability to do chores, shop, engage in recreational activities, and travel; he had moderate effects on exercising and engaging in sports.

To receive a higher rating period to September 9, 2011, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The evidence does not show limitation of motion (he could flex to 90 degrees and his combined motion was to 180 degrees), abnormal gait, or abnormal spinal contour that more nearly approximates the criteria for a 20 percent disability rating.  Additionally, the record is silent for any incapacitating episodes.  Therefore, the Board finds that a preponderance of the evidence is against the claim for an evaluation in excess of 10 percent prior to September 9, 2011.  

September 9, 2011 Forward

From September 9, 2011 forward, the Veteran's DDD of the lumbar spine is rated at 40 percent disabling.  Again, the Veteran's treatment records do not address the low back in any significant manner.  The Veteran's complaints focus on the cervical spine, which is not on appeal at this time.  

The Veteran was afforded a VA examination in September 2011.  The examiner found no urinary incontinence, urgency, catheterization, or frequency.  He also noted no nocturia, no fecal incontinence, no obstipation, no erectile dysfunction, no numbness, no paresthesias, no leg or foot weakness, no falls, and no unsteadiness.  The Veteran experienced no fatigue or weakness, but did note decreased motion, stiffness, spasm, and pain.  Examination revealed no abnormal spinal curvatures.  The Veteran did not have spasm, weakness, or muscle atrophy.  He did show guarding, pain with motion, and tenderness.  The examiner found no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 20 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, right lateral rotation to 10 degrees, left lateral flexion to 5 degrees, and left lateral rotation to 5 degrees.   The Veteran exhibited pain on active motion, with objective evidence of pain following repetitive motion, but the examiner specifically noted no additional limitations in range of motion after three repetitions.  The Veteran had a normal reflex examination.  Motor examination is normal with normal muscle tone and without atrophy.  The prior X-rays were normal.  The examiner commented that the Veteran had made an extremely poor effort on the spine examination.  The amount of effort made on sensory function, motor function and range of motion examinations was strongly questioned.  Ultimately, the examiner concluded that the current degree of severity was mild.

To receive a higher disability rating during this period, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  The evidence does not show and the Veteran has not asserted that he experiences ankylosis of the spine.  

The Board acknowledges the Veteran's assertions that he had incapacitating episodes several times per month.  The Board notes however that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The Veteran's treatment records remain silent for any incapacitating episodes.  Therefore, the Board finds that a preponderance of the evidence is against the claim.  

The Board notes that the criteria set forth in DeLuca have been addressed.  Although the Veteran experiences pain with motion, this pain has not caused the required limitation of motion, ankylosis, or incapacitating episodes to meet the criteria for a higher disability rating.  38 C.F.R. § 4.71a.  The VA examiners addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and specifically noted no change in range of motion findings due to pain or repetition.  The Veteran did report pain; however, the Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the low back.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011).

The Veteran did complain of radiation of pain down the left leg with numbness and tingling.  Examination revealed decreased vibration test to the left knee only.  It also showed decreased pain or pinprick of the right leg only and decreased light touch to the cheeks only.  The Board notes that the neurological issues are addressed in the remand portion of this decision.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

Higher Initial Disability Rating - Bilateral Knees

The Board will address the left and right knees together as they stem from the same legal and factual basis.  

The Veteran's knee disabilities are rated under Diagnostic Code 5260 for limitation of flexion of the leg.  Under that code, a 10 percent disability is warranted for flexion limited to 45 degrees, a 20 percent disability rating is warranted for flexion limited to 30 degrees, and a 30 percent disability rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

The Board must also consider other diagnostic codes that relate to the knee.  Under Diagnostic Code 5256, ankylosis of the knee warrants a minimum of 30 percent.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent disability rating, moderate symptoms warrant a 20 percent disability rating, and severe symptoms warrants a 30 percent disability rating.  

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent disability rating.  

Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage warrants a 10 percent disability rating.  

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent disability rating, to 30 degrees warrants a 40 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 15 degrees warrants a 20 percent disability rating, and to 10 degrees warrants a 10 percent disability rating.  38 C.F.R. § 4.71a.

The Veteran attended a VA examination in September 2008.  While he denied any specific injury, he did indicate he had been involved in multiple parachute jumps in service.  He reported worsening knee pain.  The examiner noted no deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, locking episodes, effusion, or inflammation.  He acknowledged the Veteran's pain.  The Veteran exhibited a normal gait.  Range of motion testing revealed 0 to140 degrees bilaterally.  The examiner found no additional loss of motion on repetitive use.  He noted no ankylosis.  The Veteran reported tenderness in both knees.  There was no indication of crepitation, clicks, snaps, grinding, instability, or patellar or meniscal abnormalities.  His knee degenerative joint disease (DJD) did not significantly impact his ability to work, although it did effect his activities of daily living (chores, shopping, recreation, and traveling were mildly effected; exercise and sports were moderately effected).

The Veteran was afforded a VA examination in September 2011.  The examiner noted no deformity, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, or flare-ups of joint disease.  He did report giving way, pain, stiffness, tenderness, and decreased speed of joint motion.  No constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran exhibited an antalgic gait.  Upon physical examination, the examiner found no crepitation, no mass behind the knee, no grinding, and no instability.  He also did not find any patellar abnormality or meniscus abnormality.  The examiner acknowledged that the knees do click or snap.  Right and left knees showed flexion from 0 to 110 degrees with normal extension.   The examiner noted objective evidence of pain with active motion.  He also found objective evidence of pain following repetitive motion, but specifically noted no additional limitation of motion after three repetitions of range of motion testing.  The examiner found no ankylosis.  X-rays were negative.  The examiner described no significant effect on the Veteran's usual occupation and a mild effect on his activities of daily living.  The examiner did note that the Veteran made an extremely poor effort on examination.

To receive an increased rating, the evidence must show flexion limited to 30 degrees, ankylosis of the knee, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or limitation of extension of the leg to 10 degrees.  38 C.F.R. § 4.71a.  When considering the symptoms set forth in the evidence of record, the Veteran's knee disabilities do not more nearly approximate the criteria for a higher disability rating.  

The Board notes that the VA examiners specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the knees was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use, beyond the measurements taken into consideration in rating the disability.  38 C.F.R. §§ 4.40, 4.45.  The examiners noted pain during the evaluations, and addressed any additional limitation due to pain.  Even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating as any pain, incoordination, fatigue, weakness, and lack of endurance did not result in any limitation of motion.  Therefore, applying the DeLuca criteria does not lead to a higher rating.

The Board acknowledges the Veteran's competent lay statements that he experiences pain and limitation due to his right and left knees that interfere with his functional abilities.  The Board finds however that the VA examiners have addressed the Veteran's complaints of pain in their findings.  

The Board finds that a preponderance of the evidence is against the claim for a higher initial disability rating  in excess of 10 percent for the Veteran's DJD of the right and left knees.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Disability Rating - Right and Left Ankles

The Board will address the Veteran's right and left ankle claims simultaneously as they stem from the same legal and factual basis.  

The Veteran's ankle disabilities have been rated under Diagnostic Code 5271 for limitation of motion of the ankle.  Under that regulation, moderate limitation of motion warrants a 10 percent disability rating and marked limitation of motion warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.  

The normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a , Plate II.

The Veteran attended a VA examination in September 2008.  Again, the Veteran referred to the multiple parachute jumps made during service.  He indicated that his ankle pain had progressively worsened.  The examiner described a normal gait.  There was no evidence of deformity, give way, instability, stiffness, weakness, locking, or effusion.  There were complaints of pain in each ankle.  Range of motion testing of the ankle revealed 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion bilaterally.  The examiner found no additional loss of motion on repetitive use.  X-rays were normal.  The ankle disorder mildly effected chores, shopping and recreation and moderately effected exercise and sports.  

The Veteran was afforded another VA examination in September 2011.  The examiner found no deformity, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusion, or flare-ups of joint disease.  He did note giving way, instability, pain, stiffness, decreased speed of joint motion, and tenderness.  The examiner found no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran's gait was antalgic.  Range of motion testing revealed dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees bilaterally.  The examiner noted objective evidence of pain with active motion.  He also noted objective evidence of pain following repetitive motion testing, but he specifically found no additional limitation after three repetitions of range of motion testing.  The ankle did not exhibit ankylosis.  X-rays were negative.  The examiner noted no significant effect on the Veteran's usual occupation and only a mild effect on his activities of daily living.  The examiner noted that the Veteran made an extremely poor effort on examination.

To receive a disability rating in excess of 10 percent, the Veteran's ankle disabilities would have to present with marked limitation of motion.  The evidence shows no indication of marked limitation of motion.  The Veteran has full range of motion and his complaints of pain do not manifest to the extent to cause marked limitation of motion.  The Board notes that the VA examiners specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating as any pain, incoordination, fatigue, weakness, and lack of endurance did not result in any limitation of motion.  Therefore, applying the DeLuca criteria does not lead to a higher rating.

The Board acknowledges the Veteran's competent lay statements that he experiences pain and limitation due to his right and left ankles that interfere with his functional abilities.  The Board finds however that the VA examiners have addressed the Veteran's complaints of pain in their findings.  

The Board finds that a preponderance of the evidence is against the claim for a higher initial disability rating  in excess of 10 percent for the Veteran's DJD of the right and left ankles.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate for the Veteran's low back, bilateral knees, and bilateral ankle disabilities.  In this case, the Board finds that the rating criteria contemplate the Veteran's disabilities because it rates the condition based on his limitation of motion and pain, manifestations that are contemplated in the rating criteria.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not reported unemployability due to his knees, ankles, or back disability and there is no indication in the record that the Veteran is unable to work due this condition; thus, TDIU is not raised by the record.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to an initial disability rating in excess of 10 percent for DJD of the right knee is denied.

Entitlement to an initial disability rating in excess of 10 percent for DJD of the left knee is denied.

Entitlement to an initial disability rating in excess of 10 percent for DJD of the right ankle is denied.

Entitlement to an initial disability rating in excess of 10 percent for DJD of the left ankle is denied.


REMAND

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).  The Veteran has reported neurological symptoms of the lower extremities related to his lower back disability.  Therefore the Board considers this issue to be part of the claim for a higher initial rating for DDD of the lumbar spine.  

The Board notes that this aspect of the Veteran's claim has not been sufficiently addressed by the VA examiners.  The September 2011 examination shows that the Veteran complained of radiation of pain down the left leg with numbness and tingling.  Examination revealed decreased vibration test to the left knee only.  It also showed decreased pain or pinprick of the right leg only and decreased light touch to the cheeks only.  Further information is necessary regarding these symptoms before a separate rating may be assigned.  Therefore, a VA examination is necessary to determine the cause and extent of any neurological manifestations.

In an October 2012 rating action, the RO denied increased evaluations for the Veteran's PTSD and right hand facture residuals and denied entitlement to service connection for headaches.  In January 2013, the Veteran submitted a timely notice of disagreement with these denials.  The RO has not issued a statement of the case regarding these issues.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his lower extremity neurological symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file all outstanding VA treatment records not already of record.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his neurological symptoms.  The examiner should review the claims file, and then address the following:

Describe and diagnose any neurological manifestations of the Veteran's service-connected low back disability present in his lower extremities.  

The examiner should clearly report the extent of the Veteran's neurological disability in accordance with VA rating criteria, to include noting which nerve is affected and describing the symptoms as mild, moderate, or severe.
  
A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

4.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  The RO must provide the Veteran and his representative a statement of the case regarding the issues of entitlement to increased evaluations for PTSD and right hand fracture residuals and entitlement to service connection for headaches.  They must be given an appropriate opportunity to respond.  If the Veteran perfects these appeals by timely submitting a substantive appeal, they should be returned to the Board for further appellate review.

6.  Then, readjudicate the appeal of entitlement to a separate disability evaluation for neurological involvement of the lower extremities.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


